DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: 
The most relevant prior art are Tomioka US 20050244292 and Lai US 7753662.  Both teach liquid cooling radiators with a heat conducting plate, and both teach many of the limitations found in claim 1.  However they do not teach that the bottom of the turbine housing is provided with a water cooling liquic suction inlet, that the heat radiation baseplate is provided with upper and lower baseplates, nor the details of the upper baseplate.  These novel and nonobvious features support patentability.
Tsai US 20220065267 is also provided as relevant art, though it is not prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 12:00pm-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745


/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745